  Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 1 of 12 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


HOWARD WERTHER,                                )
                                               )
       Plaintiff,                              )
                                               )
       vs.                                     )         Case No. 4:19-cv-2137
                                               )
DELMAR GARDENS OF                              )
CHESTERFIELD, INC.                             )
                                               )
       Serve:                                  )
       CT Corporation System                   )
       120 South Central Avenue                )
       Clayton, MO 63105                       )
                                               )
       Defendant.                              )

                                          COMPLAINT
       COMES NOW Plaintiff Howard Werther (“Plaintiff”), by and through his undersigned

counsel, and, for his Complaint under 42 U.S.C. § 12181, et seq. (Title III of the Americans with

Disabilities Act), 42 U.S.C. § 3604(f)(3)(B) (Fair Housing Amendments Act), and § 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794, seeking declaratory and injunctive relief from this

Court against Defendant Delmar Gardens of Chesterfield, Inc. (“Defendant”), alleges as follows:

                                             PARTIES

       1.      Plaintiff is an individual over the age of 18 and living with disabilities; he

currently resides by contract or arrangement in St. Louis County, Missouri at the Delmar

Gardens residential care facility in Chesterfield.

       2.      Defendant is a corporation organized and existing in good standing under the laws

of the State of Missouri with Charter Number 00261329, and is the owner, or lessor or lessee,

and operator of the Delmar Gardens residential care facility where Plaintiff resides.


                                                     1
  Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 2 of 12 PageID #: 2



                                 JURISDICTION AND VENUE

       3.       This Court has original subject matter jurisdiction over this civil action under 28

U.S.C. § 1331, as all of Plaintiff’s causes of action arise under Federal Statutes, and under 28

U.S.C. § 1343(a)(4), as this is an action to secure equitable and other relief under Acts of

Congress providing for the protection of civil rights.

       4.       Declaratory relief is authorized by 28 U.S.C § 2201 and Federal Rule of Civil

Procedure 57; and this Court may order injunctive relief under the Americans with Disabilities

Act, the Fair Housing Amendments Act, the Rehabilitation Act, and under Federal Rule of Civil

Procedure 65.

       5.       This Court has personal jurisdiction over Defendant, as its principle place of

business is located in the Eastern District of Missouri, and all of the events giving rise to this

action occurred and continue to occur within the Eastern District of Missouri.

       6.       Venue is proper in the Eastern District of Missouri under 28 U.S.C. § 1391(b), in

that Defendant is subject to personal jurisdiction within the Eastern District of Missouri, and the

events that give rise to this action occurred, and continue to occur, within the Eastern District of

Missouri.

       7.       Divisional venue is proper in the Eastern Division because the events leading to

the claims for relief arose in St. Louis County. E.D. Local Rule 2.07(A)(1); (B)(1).

                                   FACTUAL ALLEGATIONS

       8.       Plaintiff is a person living with disabilities after having suffered a cerebral

vascular incident over twenty years ago, which left him with paralysis on his right side, as well

as expressive aphasia. Plaintiff also suffers from rotator cuff damage and arthritis.




                                                   2
  Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 3 of 12 PageID #: 3



       9.      Because of his physical disabilities, since about 2002 Plaintiff has been using a

powered wheelchair for mobility so he can get around both inside and outside his residence, and

in all public and private places in the community, as he is unable to self-propel in a manual

wheelchair.

       10.     Plaintiff needs his powered wheelchair so he can move around his Delmar

Gardens home for his personal enjoyment, health, recreation, companionship, entertainment,

nutrition, medical needs, education, stimulation, social well-being, emotional well-being,

freedom, dignity, independence, and his overall quality of life.

       11.     Without his powered wheelchair, Plaintiff is severely restricted and limited, and is

rendered totally dependent on the sporadic and unpredictable availability and willingness of

others to push him in a manual wheelchair, depriving Plaintiff of his human dignity,

independence, and enjoyment of a quality life.

       12.     Plaintiff began residing at Delmar Gardens around August 2015, and enjoyed

unfettered access to, and use of, his powered wheelchair there until about June 13, 2016, when

Defendant physically took Plaintiff’s powered wheelchair from him, denying Plaintiff’s use of it

in his own residence ever since then.

       13.     Defendant is not denying Plaintiff his wheelchair out of any medical need.

       14.     Plaintiff’s physician Doctor Fischer has opined in a medical record dated July 25,

2017, and provided to Defendant, that Plaintiff is able to operate and maneuver his powered

wheelchair in a safe manner; he can propel independently and avoid obstacles; and Plaintiff

should be able to operate the wheelchair safely at his Delmar Gardens residence; there is no

contrary physician opinion.




                                                 3
   Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 4 of 12 PageID #: 4



          15.    Plaintiff is in fact able to safely operate and maneuver his powered wheelchair in

a safe manner at all times and places including in his residence, at the Zoo, in restaurants and

museums, and at doctor appointments at St. Luke’s hospital.

          16.    Plaintiff has never caused injury to himself or to any other person through the

independent operation or use of his powered wheelchair in his Delmar Gardens residence or any

other place.

          17.    After Plaintiff’s repeated requests to Defendant for access to his powered

wheelchair, Defendant has repeatedly refused to permit any access to Plaintiff to use his powered

wheelchair in his residence in Delmar Gardens.

          18.    Defendant does permit access to Plaintiff to use his powered wheelchair outside

of his residence, and in all other public and private places in the world, but not in his own home,

where all other residents, visitors, and other pedestrians are permitted free and open use to come

and go.

          19.    Defendant is unwilling to formulate a compromise, modification, or

accommodation in its rules, policies, practices, or services by which Plaintiff could have access

to his powered wheelchair in his residence, depriving Plaintiff the equal opportunity to use and

enjoy the Delmar Gardens residential care facility in Chesterfield like all other residents, visitors,

and pedestrians.

                                             COUNT I
                (Americans with Disabilities Act, Title III, 42 U.S.C. § 12181, et seq.)

          20.     Plaintiff incorporates by this reference the allegations set forth in paragraphs 1-19

as if fully set forth herein.

          21.    Title III of the ADA prohibits discrimination in public accommodations and

establishes a “general rule” that:

                                                   4
  Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 5 of 12 PageID #: 5



        No individual shall be discriminated against on the basis of disability in the full

        and equal enjoyment of the goods, services, facilities, privileges, advantages, or

        accommodations of any place of public accommodation by any person who owns,

        leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).

        22.     The ADA defines discrimination to include:

        [A] failure to make reasonable modifications in policies, practices, or procedures,

        when such modifications are necessary to afford such goods, services, facilities,

        privileges, advantages, or accommodations to individuals with disabilities. . . .

42 U.S.C. § 12182(b)(2)(A)(ii).

        23.     Title III also prohibits places of public accommodation from denying persons

with disabilities “[t]he opportunity . . . to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodations of an entity.” 42 U.S.C. §

12182(b)(1)(A)(i).

        24.     Plaintiff is a person with disabilities as defined under the ADA, specifically as an

individual who must use a wheelchair to get around, and Defendant is a private entity that owns,

leases, or operates a place of public accommodation as defined under the ADA; specifically, a

nursing facility providing services to residents and their family members as a social service

center establishment, including medical care, assistance with daily living activities, provision of

meals, transportation, counseling, and organized recreational activities.

        25.     Plaintiff is an individual who has entered into a contractual or other arrangement

with Defendant to enjoy full, independent, unfettered, integrated use and access to Defendant’s

goods, services, facilities, privileges, advantages and accommodations in his home at Delmar



                                                   5
   Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 6 of 12 PageID #: 6



Gardens, and the opportunity to participate in the same that is not separate or different than the

opportunity afforded to other residents of Delmar Gardens.

        26.     Defendant’s denial of Plaintiff’s access to, and use of, his powered wheelchair in

his residence has the effect of discriminating against Plaintiff on the basis of his disability, and

screens out Plaintiff from fully and equally enjoying the goods, services, facilities, privileges,

advantages, or accommodations afforded to residents at Delmar Gardens.

        27.     Defendant has discriminated against Plaintiff based upon Plaintiff’s disabilities,

by failing to make a requested reasonable accommodation or modification in its policies,

practices, or procedures that is necessary to accommodate Plaintiff’s disabilities; specifically, by

providing access to Plaintiff to use his powered wheelchair, instead of engaging in a policy of

denial of a powered wheelchair to Plaintiff. This reasonable accommodation would not require

Defendant to fundamentally alter any of its goods, services, activities or privileges, and would

not create an undue burden for Defendant, nor present any threat of harm to any person.

        28.     Defendant’s denial of Plaintiff’s access to, and use of, his powered wheelchair in

the Delmar Gardens facility in Chesterfield is a violation of the ADA, Title III, subjecting

Defendant to the imposition of declaratory and injunctive relief as more fully alleged and prayed

for below, including the imposition of the costs and litigation expenses of this action, and

payment of Plaintiff’s attorney’s fees incurred herein under 42 U.S.C. § 12205.

                                         COUNT II
                     (Fair Housing Amendments Act, 42 U.S.C § 3601, et seq.)

        29.     Plaintiff incorporates by this reference the allegations set forth in paragraphs 1-28

as if fully set forth herein.

        30.     The FHAA makes it unlawful:




                                                  6
   Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 7 of 12 PageID #: 7



        To discriminate against any person in the terms, conditions, or privileges of sale

        or rental of a dwelling, or in the provision of services or facilities in connection

        with such dwelling, because of a handicap of [a person].

42 U.S.C. § 3604(f)(2)(A).

        31.      The FHAA’s definition of a prohibited discrimination encompasses:

        [A] refusal to make reasonable accommodations in rules, policies, practices, or

        services, when such accommodations may be necessary to afford such person

        equal opportunity to use and enjoy a dwelling.

42 U.S.C. § 3604(f)(3)(B).

        32.      The FHAA imposes an affirmative duty upon owners and operators of dwellings,

such as Defendant, to accommodate the needs of persons living with disabilities, such as

Plaintiff.

        33.      A “dwelling” is defined under the FHAA, in part, as: “[a]ny building, structure, or

portion thereof which is occupied as, or designated as, a residence by one or more families. . . .”

42 U.S.C. § 3602(b).

        34.      The Delmar Gardens residential care facility in Chesterfield is a dwelling under

the FHAA, and is Plaintiff’s residence, where he intends to reside possibly for the rest of his life.

        35.      Plaintiff is an aggrieved person and is able to pursue this action under 42 U.S.C. §

3613(a)(1)(A).

        36.      Plaintiff suffers from a disability as defined by the FHAA, and Defendant, by and

through its agents and employees, knows of and is aware of Plaintiff’s disability, having seen

Plaintiff in the Delmar Gardens residential care facility, in and out of his wheelchair, and having

interacted with Plaintiff on many occasions; also, because this is a residential care facility for



                                                   7
   Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 8 of 12 PageID #: 8



people who need assistance with care, and Defendant knowingly provides services to Plaintiff for

his medical and daily living needs.

        37.     The accommodation Plaintiff has requested, that he have access to, and the use of,

his powered wheelchair, is necessary to afford Plaintiff an equal opportunity to enjoy his

residence and dwelling at Delmar Gardens, same as all other residents there, because without

such access and use Plaintiff is deprived of enjoyment and quality of life.

        38.     Plaintiff’s requested accommodation is necessary because it will affirmatively

enhance Plaintiff’s quality of life by ameliorating the effects of Plaintiff’s disabilities; and, but

for the accommodation, Plaintiff will be denied an equal opportunity to enjoy his housing at

Delmar Gardens.

        39.     Defendant has refused to make Plaintiff’s requested accommodation and

continues to deprive Plaintiff of access to his powered wheelchair, denying Plaintiff, on the basis

of his disabilities, the equal opportunity to use and enjoy his dwelling and home.

        40.     Defendant’s denial of Plaintiff’s access to, and use of, his powered wheelchair in

his residence is a violation of the FHAA, subjecting Defendant to the imposition of declaratory

and injunctive relief as more fully alleged and prayed for below, including the imposition of the

costs of this action, and payment of Plaintiff’s attorney’s fees incurred herein under 42 U.S.C. §

3613(c).

                                           COUNT III
                  (Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794)

        41.     Plaintiff incorporates by this reference the allegations set forth in paragraphs 1-40

as if fully set forth herein.




                                                   8
  Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 9 of 12 PageID #: 9



        42.     Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, prohibits any

program or service that receives federal funding from discriminating against an individual with

disabilities solely by reason of his disabilities, stating in pertinent part:

        No otherwise qualified handicapped individual in the United States as defined in

        section 706(7) of this title shall, solely by reason of his handicap, be excluded

        from participation in, be denied the benefits of or be subjected to discrimination

        under any program or activity receiving Federal financial assistance.

29 U.S.C. § 794.

        43.     A “handicapped individual” for purposes of the Act is defined as:

        [A]ny person who (i) has a physical or mental impairment which substantially

        limits one or more of such person’s major life activities, (ii) has a record of such

        impairment, or (iii) is regarded as having such an impairment.

29 U.S.C. § 706(7)(B).

        44.     Plaintiff is a qualified individual under the Act because his disabilities, including

his hemiplegia, expressive aphasia, arthritis, and rotator cuff damage substantially limit him in

one or more major life activities, he has a record of those disabilities, and he is regarded as

having them.

        45.     Defendant’s Delmar Garden facility in Chesterfield engages in programs and

activities that receive Federal financial assistance, such as Medicare, and Section 504 applies to

nursing homes that receive federal funding. 42 CFR Part 483.

        46.     Defendant’s refusal to permit Plaintiff access to, and use of, his powered

wheelchair in the Delmar Gardens facility discriminatorily denies Plaintiff access to programs

and services at Delmar Gardens, such as full use of the physical facilities, recreational



                                                    9
 Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 10 of 12 PageID #: 10



opportunities, social experiences, educational offerings, and other programs and services,

effectively excluding him based solely on his disabilities.

       47.     Plaintiff is otherwise qualified to access and take part in all activities, programs,

and services at Delmar Gardens.

       48.     Reasonably accommodating Plaintiff by providing him access to, and use, of his

powered wheelchair would not require any fundamental modification of any activities, programs,

or services, or place any undue burden on Defendant.

       49.     Defendant’s denial of Plaintiff’s access to and use of his powered wheelchair in

his residence is a violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,

subjecting Defendant to the imposition of declaratory and injunctive relief as more fully alleged

and prayed for below, including the imposition of the costs of this action, and payment of

Plaintiff’s attorney’s fees incurred herein under 29 U.S.C. § 794a(b).

                          DECLARATORY JUDGMENT ALLEGATIONS

       50.     Plaintiff incorporates by this reference the allegations set forth in paragraphs 1

through 49 as if fully alleged herein.

       51.     Plaintiff is requesting this Court’s entry of a judgment declaring the legal rights,

duties, and obligations of the parties to this action under 28 U.S.C. § 2201(a) and Federal Rule of

Civil Procedure 57.

       52.     Based on the foregoing allegations incorporated herein there is an existing and

substantial justiciable controversy; Plaintiff has suffered and continues to suffer injury and

violation of his rights under the foregoing Federal Statutes by Defendant, requiring immediate

relief from this Court; and Plaintiff has no adequate remedy at law.




                                                 10
 Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 11 of 12 PageID #: 11



        53.     All parties necessary for this Court to enter a Declaratory Judgment and who may

be adversely affected by such relief are before the Court, and declaratory relief will be effective

in finally settling the controversy more fully alleged above, which would otherwise continue

indefinitely.

                                     PRAYER FOR RELIEF

        WHEREFORE Plaintiff respectfully requests this Court’s entry of judgment against

Defendant as follows:

        1.      That this Court enter a temporary restraining order, and a preliminary and

permanent injunction restraining Defendant, its officers, agents, employees, and all other persons

acting in concert with them, from depriving Plaintiff of access to, and use of, his powered

wheelchair within his residence at all times and places;

        2.      That this Court enter a Declaratory Judgment declaring that Plaintiff shall have

reasonable access to, and use of, his powered wheelchair in his residence at Defendant’s Delmar

Gardens facility in Chesterfield at all times and places;

        3.      That this Court declare Plaintiff has no adequate remedy at law, and that unless

Defendant is enjoined from denying Plaintiff access to his powered wheelchair Defendant will

continue denying such access indefinitely;

        4.      That this Court declare the legal rights and obligations of the parties to this action,

under the ADA, the FHAA, and Section 504 of the Rehabilitation Act, including a declaration of

such accommodation or modification of Defendant’s policies, practices or procedures as this

Court deems fair, reasonable, and equitable in the circumstances, so that Plaintiff can fully and

equally enjoy the goods, services, facilities, privileges, advantages, or accommodations afforded

to all other residents at Delmar Gardens;



                                                  11
 Case: 4:19-cv-02137-RWS Doc. #: 1 Filed: 07/24/19 Page: 12 of 12 PageID #: 12



       5.      That this Court issue the requested injunctive relief without a condition of bond or

other security being required by Plaintiff;

       6.      That this Court place this matter on the expedited track for a speedy hearing under

Federal Rule of Civil Procedure 57;

       7.      That this Court award Plaintiff his costs and expenses, including his attorneys’

fees, under 42 U.S.C. § 12205, 42 U.S.C. § 3613(c), and/or 29 U.S.C. § 794a(b).

       8.      For such other and further relief as the Court deems just and equitable.



                                                            MISSOURI PROTECTION AND
                                                            ADVOCACY SERVICES


                                                            /s/ Tom Pirmantgen_______
                                                            Tom Pirmantgen, #52384MO
                                                            Susan Eckles,     #38641MO
                                                            Vincent Heitholt, #68129MO
                                                            925 South Country Club Drive
                                                            Jefferson City, MO 65109
                                                            tom.pirmantgen@mo-pa.org
                                                            Ph. 573-893-3333 ext. 115
                                                            Fx. 573-893-4231

                                                            Attorneys for Plaintiff




                                                12
